United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2634
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the District
                                        * of Nebraska.
Aquilino Ortiz-Sanchez,                 *
                                        *        [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                          Submitted: December 26, 2002

                              Filed: January 2, 2003
                                   ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and MELLOY, Circuit
      Judges.
                        ___________

PER CURIAM.

       Aquilino Ortiz-Sanchez pleaded guilty to possessing with intent to distribute
500 grams or more of a mixture containing methamphetamine, in violation of
21 U.S.C. § 841(a)(1), (b)(1), and was sentenced to the statutory minimum of 120
months imprisonment and 5 years supervised release. On appeal, he argues that the
district court1 erred in denying him “safety-valve” relief under U.S.S.G.


      1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.
§ 5C1.2(a)(5), based upon the court’s finding that he had not been fully truthful in his
statements to the government about the source of the methamphetamine.

       To qualify for the reduction, “a defendant carries the burden of demonstrating
that ‘he has truthfully provided to the Government all information regarding the
relevant crime before sentencing.’” See United States v. Santana, 150 F.3d 860, 864
(8th Cir. 1998) (quoted source omitted). We conclude that the district court did not
clearly err in determining that, as the government contended, Mr. Ortiz-Sanchez had
not been fully truthful. See United States v. O’Dell, 204 F.3d 829, 838 (8th Cir.
2000) (standard of review).

       We agree with the district court that Mr. Ortiz-Sanchez’s account of how he
obtained the large quantities of methamphetamine underlying his offense--from a
person for whom Mr. Ortiz-Sanchez could provide only a physical description, and
whom he allegedly had no way of contacting except by visiting a specific bar
repeatedly until they met--was both inconsistent with normal drug-trafficking
practices and not credible. Further, efforts to locate the described individual were
unsuccessful, and the government adduced evidence that Mr. Ortiz-Sanchez had
called specific numbers around the time that negotiations were underway for the
methamphetamine at issue, suggesting that he did have specific suppliers whom he
knew how to contact. See United States v. Velasquez, 141 F.3d 1280, 1283 (8th
Cir.), cert. denied, 525 U.S. 897 (1998).

      Accordingly, we affirm.




                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-